[a2011geiprsuperf_image1.jpg]


INVESCO LTD. 2011 GLOBAL EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT – PERFORMANCE VESTING – CANADA
Non-transferable
Invesco Ltd. (“Company”)
hereby awards to
[Participant Name]
(“Participant” or “you”)
[Number of Shares Granted]
Restricted Stock Units (“Maximum Total Award”)
as of [Grant Date] (“Grant Date”)


Subject to the conditions of the Invesco Ltd. 2011 Global Equity Incentive Plan
(“Plan”) and this Award Agreement, the Company hereby grants to you the number
of Restricted Stock Units (“RSUs”) set forth above, which shall become vested
and non-forfeitable as follows:


On the fourth anniversary of the Grant Date (the “Determination Date”), the
number of RSUs that shall become vested and non-forfeitable shall equal the
Maximum Total Award multiplied by the greater of (a) the EPS Percentage (as
defined in Exhibit 1) and (b) the AOM Percentage (as defined in Exhibit 1),
rounded down to the nearest full Share (the “Performance Vesting Formula”), as
the same shall be calculated by the Committee. The Committee’s good faith
calculation of the number of RSUs that become vested and non-forfeitable
pursuant to the Performance Vesting Formula shall be final and binding upon you
and the Company.


This Award shall be effective as of the Grant Date set forth above. By accepting
this Award Agreement, you acknowledge that you have received a copy of the
Plan’s prospectus, that you have read and understood the following Terms and
Conditions, which are incorporated herein by reference, and that you agree to
the following Terms and Conditions and the terms of the Plan and this Award
Agreement. If you fail to accept this Award Agreement within sixty (60) days
after the Grant Date set forth above, the Company may determine that this Award
has been forfeited.


ACCEPTED AND AGREED TO by the Participant as of the Grant Date set forth above.


Participant:
                    


____________________________________
                            Signature
Continued on the following page


--------------------------------------------------------------------------------


TERMS AND CONDITIONS – Restricted Stock Units – Performance Vesting – Canada
1. Plan Controls; Restricted Stock Units. In consideration of this Award, you
hereby promise to honor and to be bound by the Plan and this Award Agreement,
including the following terms and conditions, which serve as the agreed basis
for your Award. The terms contained in the Plan are incorporated into and made a
part of this Award Agreement, and this Award Agreement shall be governed by and
construed in accordance with the Plan. The RSUs represent a contractual
obligation of the Company to deliver the number of Shares specified on page 1
hereof pursuant to the terms of Section 10 of the Plan and the additional terms
and restrictions hereunder. Unless the context otherwise requires, and solely
for purposes of these Terms and Conditions, the term “Company” means Invesco
Ltd., its Subsidiaries and their respective successors and assigns, as
applicable. Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to them in the Plan.
2. Restrictions and Forfeiture. The RSUs may not be sold, assigned, transferred,
pledged or otherwise encumbered. Upon your Termination of Service for any
reason, other than as set forth in paragraphs (b) – (e) of Paragraph 3 hereof,
you shall forfeit all of your right, title and interest in and to all unvested
RSUs, except as determined by the Committee pursuant to Paragraph 3.1 hereof. In
addition, upon each Determination Date, you shall forfeit all of your right,
title and interest in and to any RSUs that are eligible to vest and become
non-forfeitable on such date, but which fail to vest and become non-forfeitable
on such date pursuant to the Performance Vesting Formula.
3. Vesting and Conversion to Shares. The RSUs will vest and become
non-forfeitable upon the earliest to occur of the following (the “Vesting
Date”):
(a)
the Determination Dates, to the extent provided under the Performance Vesting
Formula, if you have not experienced a Termination of Service before such
respective dates, or

(b)
your Termination of Service due to death or Disability, or

(c)
your involuntary Termination of Service, other than for Cause, Disability or
unsatisfactory performance, as determined by the Head of Human Resources in his
sole discretion, provided that you sign and do not revoke a severance agreement
in the form stipulated by the Company, or

(d)
immediately before a Change in Control, if this Award Agreement is not assumed,
converted or replaced in connection with the transaction that constitutes the
Change in Control, or

(e)
your Termination of Service during the 24-month period following a Change in
Control either (i) by the Company other than for Cause or Disability, or (ii) by
you for Good Reason.



3.1    Discretionary Vesting. If any or all of your RSUs would be forfeited upon
your voluntary Termination of Service, you may appeal the forfeiture pursuant to
the procedures established by the Committee, and the Committee, in its sole
discretion, may vest some or all of such RSUs to the extent permitted under the
applicable guidelines adopted by the Committee.
3.2    Conversion and Payment. Unless the RSUs are forfeited on or before the
Vesting Date, the RSUs will be converted into an equal number of Shares, which
will be registered in your name as of the Vesting Date, and such Shares will be
delivered as soon as practicable thereafter, but not later than March 15 of the
year following the year in which the Vesting Date occurs if you are subject to
U.S. federal income tax on such Shares,.
3.3.    Source of Shares. Upon any conversion of the RSUs as provided in
Paragraph 3.2, the Shares delivered to you shall be Shares that are newly issued
by the Company or held by the Company as treasury shares.
4. No Shareholder Rights; Payment in Lieu of Dividends. You shall have none of
the rights of a shareholder of the Company with respect to the RSUs, provided,
however, that if cash dividends are paid with respect to Shares while the RSUs
are outstanding, any dividends that are paid with respect to Shares that are
delivered in satisfaction of vested RSUs will be paid to you at the time the
Shares are delivered to you, or as soon as administratively practicable
thereafter, but not later than March 15 of the year following the year in which
the Vesting Date occurs if you are subject to U.S. federal income tax on such
dividends. No dividends will be paid with respect to RSUs that are forfeited for
any reason.
5. Notice Period Requirement. During your employment with the Company, any of
its Subsidiaries (including the local Subsidiary that legally employs you) or
any of their respective successors or assigns (as applicable, the “Employer”),
you and, in the absence of Cause, the Employer shall be required to give to the
other ( ) months’ advance written notice of the intent to terminate your
employment relationship (the “Notice Period”). Your employment with the Employer
shall not terminate until the expiration of the Notice Period, provided,
however, that the Employer shall have the right, in its sole discretion, to
relieve you of any or all of your duties and responsibilities by placing you on
paid administrative leave during the Notice Period and shall not be required to
provide you with work or access to the Employer's offices during such leave. You
shall be entitled to continue to receive your salary and certain other employee
benefits for the entire Notice Period, regardless of whether the Employer
exercises its right to place you on paid administrative leave. You are
prohibited from working in any capacity for yourself or any other business
during the Notice Period without the prior written consent of the Company.
Notwithstanding the foregoing, at any time during your employment relationship
the Employer may, effective immediately and without the benefit of the Notice
Period, terminate the employment relationship for Cause. The date on which your
employment terminates shall be your “Termination Date” for purposes of this
Award Agreement.
6. Employment Matters. You agree that this Award Agreement is entered into and
is reasonably necessary to protect the Company’s investment in your advancement
opportunity, training and development and to protect the goodwill and other
legitimate business interests of the Company. You also agree that, in
consideration of the confidential information, trade secrets and training and
development provided to you, you will abide by the restrictions set forth in
this Paragraph 6, and you further agree and acknowledge that the restrictions
set forth in this Paragraph 6 are reasonably necessary to protect the
confidential and trade secret information provided to you.
6.1 Nondisclosure. You agree that, in the event of your Termination of Service
for any reason, whether during or following the period when the RSUs are subject
to vesting restrictions (the “Restriction Period”), you shall not, for a period
of six (6) months following the Termination Date (the “Nondisclosure Period”)
directly or indirectly use for yourself or any other business or disclose to any
person any Confidential Information (as defined below) or Trade Secrets (as
defined below) without the prior written consent of the Company, provided,
however, that Trade Secrets shall remain protected and may not be used or
disclosed without the permission of the Company for so long as they remain Trade
Secrets under applicable law. “Trade Secret” means information with respect to
the Company that is defined as a trade secret by applicable law and shall, to
the extent allowed by law, be deemed to include all non-public or private
customer information, including without limitation all information pertaining to
customer identity, customer account numbers and/or assets in customer accounts.
“Confidential Information” means all non-public or private information regarding
the Company or its business or customers that is not recognized as a Trade
Secret under applicable law.
6.2 Nonrecruitment; Nonsolicitation. You agree that, in the event of your
Termination of Service for any reason, whether during or following the
Restriction Period, you shall not, for a period of six (6) months following the
Termination Date (the “Covenant Period”), directly or indirectly, individually
or in concert with any other person or entity (i) recruit, induce or attempt to
recruit or induce any employee of the Company with whom you worked or otherwise
had Material Contact (as defined below) during your employment to leave the
employ of the Company or otherwise lessen that party’s affiliation with the
Company, or (ii) solicit, divert, take away or attempt to solicit, divert or
take away any then-current or proposed client or customer of the Company with
whom you had Material Contact during your employment for purposes of offering,
providing or selling investment management products or services offered by the
Company at the date of your Termination of Service that were offered, provided
and/or sold by you on the Company’s behalf. For purposes of this provision, you
had “Material Contact” with an employee if (i) you had a supervisory
relationship with the employee or (ii) you worked or communicated with the
employee on a regular basis; and you had “Material Contact” with a current or
proposed client or customer if (i) you had business dealings with the current or
proposed client or customer on behalf of the Company or (ii) you supervised or
coordinated the dealings between the Company and the current or proposed client
or customer.
6.3 Enforceability of Covenants. You acknowledge that the Company has a current
and future expectation of business from the current and proposed customers of
the Company. You acknowledge that the term and scope of the covenants set forth
herein are reasonable, and you agree that you will not, in any proceeding,
assert the unreasonableness of the premises, consideration or scope of the
covenants set forth herein. You and the Company agree that if any portion of the
foregoing covenants is deemed to be unenforceable because any of the
restrictions contained in this Award Agreement are deemed too broad, the court
shall be authorized to provide partial enforcement of such covenants, substitute
an enforceable term or otherwise modify the Award Agreement in a manner that
will enable the enforcement of the covenants to the maximum extent possible
under applicable law. You agree that any breach of these covenants will result
in irreparable damage and injury to the Company and that the Company will be
entitled to injunctive relief without the necessity of posting any bond. You
also agree that you shall be responsible for all damages incurred by the Company
due to any breach of the restrictive covenants contained in this Award Agreement
and that the Company shall be entitled to have you pay all costs and attorneys’
fees incurred by the Company in enforcing the restrictive covenants in this
Award Agreement.
7. Relationship to Other Agreements. Subject to the limitations set forth below,
in the event of any actual or alleged conflict between the provisions of this
Award Agreement and (i) any other agreement regarding your employment with the
Employer (“Employment Agreement”), or (ii) any prior agreement or certificate
governing any award of a direct or indirect equity interest in the Company (the
documents described in clauses (i) and (ii) hereof being collectively referred
to as the “Other Agreements”), the provisions of this Award Agreement shall
control and, to the extent of any conflict, be deemed to amend such Other
Agreements. Notwithstanding the foregoing, in the event that the Notice Period
referred to in Paragraph 5 or the Nondisclosure Period or Covenant Period
referred to in Paragraph 6 of this Award Agreement differs from that provided in
an Employment Agreement, the Notice Period, Nondisclosure Period or Covenant
Period (as applicable) set forth in the Employment Agreement shall apply.


--------------------------------------------------------------------------------


8. Employee Data Privacy. Pursuant to applicable personal data protection laws,
the Company hereby notifies you of the following in relation to your personal
data and the collection, processing and transfer (collectively, the “Use”) of
such data in relation to the Company’s grant of the RSUs and your participation
in the Plan. The Use of your personal data is necessary for the Company’s
administration of the Plan and your participation in the Plan. Your denial
and/or objection to the Use of personal data may affect your participation in
the Plan. As such, you voluntarily acknowledge and consent to the Use of
personal data as described in this Paragraph 8.
The Company and the Employer hold certain personal information about you,
including your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any Shares held by you, details of all RSUs or any other entitlement
to Shares awarded, cancelled, purchased, vested, unvested or outstanding in your
favor, for the purpose of managing and administering the Plan (“Data”). The Data
may be provided by you or collected, where lawful, from third parties, and the
Company will process the Data for the exclusive purpose of implementing,
administering and managing your participation in the Plan. The data processing
will take place through electronic and non-electronic means according to logics
and procedures strictly correlated to the purposes for which Data are collected
and with confidentiality and security provisions as set forth by applicable laws
and regulations in your country of residence (and country of employment, if
different). Data processing operations will be performed minimizing the use of
personal and identification data when such data are unnecessary for the
processing purposes sought. Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for your
participation in the Plan.
The Company and the Employer will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of your
participation in the Plan, and the Company and the Employer may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. You hereby authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of Shares on your behalf to a broker or other
third party with whom you may elect to deposit any Shares acquired pursuant to
the Plan.
You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) oppose, for legal reasons, the
Use of the Data that is not necessary or required for the implementation,
administration and/or operation of the Plan and your participation in the Plan.
You may seek to exercise these rights by contacting your Employer’s human
resources manager or Invesco, Ltd., Manager, Executive Compensation, 1555
Peachtree Street, NE, Atlanta, Georgia 30309.
9. Income Taxes and Social Insurance Contribution Withholding. Regardless of any
action the Company or the Employer takes with respect to any or all income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or the Employer (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the grant of the RSUs, the vesting of the RSUs, the
settlement of the RSUs, the subsequent sale of any Shares acquired pursuant to
the RSUs and the receipt of any dividends or dividend equivalents; and (ii) does
not commit to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate your liability for Tax-Related Items.
If your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Company may withhold a portion of
the Shares otherwise issuable upon vesting of the RSUs that have an aggregate
Fair Market Value sufficient to pay the minimum Tax-Related Items required to be
withheld with respect to the Shares. For purposes of the foregoing, no
fractional Shares will be withheld or issued pursuant to the grant of the RSUs
and the issuance of Shares hereunder. Alternatively (or in combination), the
Company or the Employer may, in its discretion, withhold any amount necessary to
pay the Tax-Related Items from your regular salary or other amounts payable to
you, with no withholding of Shares, or may require you to submit payment
equivalent to the minimum Tax-Related Items required to be withheld with respect
to the Shares by means of certified check, cashier’s check or wire transfer. By
accepting the RSUs, you expressly consent to the methods of withholding as
provided hereunder. All other Tax-Related Items related to the RSUs and any
Shares delivered in payment thereof shall be your sole responsibility.
To the extent the Company or the Employer pays any Tax-Related Items that are
your responsibility (“Advanced Tax Payments”), the Company or the Employer shall
be entitled to recover such Advanced Tax Payments from you in any and all manner
that the Company determines appropriate in its sole discretion. For purposes of
the foregoing, the manner of recovery of the Advanced Tax Payments shall include
(but is not limited to) offsetting the Advanced Tax Payments against any and all
amounts that may be otherwise owed to you by the Company or the Employer
(including regular salary/wages, bonuses, incentive payments and Shares acquired
by you pursuant to any equity compensation plan that are otherwise held by the
Company for your benefit).
10. Recovery Pursuant to Restatement of Financial Results. Notwithstanding any
other provision of this Award Agreement or the Plan, if the Company issues a
restatement of financial results to correct a material error and the Committee
determines, in good faith, that fraud or willful misconduct by you was a
significant contributing factor to the need to issue such restatement, you agree
to return immediately to the Company and to forfeit all right, title and
interest in and to the following, less any taxes paid or withheld thereon that
in the good faith determination of the Committee cannot reasonably be expected
to be recoverable by you or your estate: (i) any RSUs or Shares that are
granted, become vested or are delivered pursuant to this Award Agreement that
would not have been granted, become vested or been delivered, as applicable,
based upon the restated financial results, as determined by the Committee in its
sole discretion, (ii) any cash dividends or dividend equivalents paid with
respect to such RSUs or Shares (either before or after vesting) and (iii) if
applicable, any proceeds from the disposition of the Shares described in clause
(i) above (collectively, the “Repayment Obligation”). You agree that the Company
shall have the right to enforce the Repayment Obligation by all legal means
available, including without limitation, by withholding other amounts or
property owed to you by the Company.
11. Code Section 409A. The RSUs granted under this Award Agreement are not
intended to constitute a nonqualified deferred compensation plan within the
meaning of Section 409A of the Code, and the Plan and this Award Agreement shall
be interpreted, administered and deemed amended, if applicable, in a manner
consistent with this intention. Notwithstanding the terms of this Award
Agreement, if you are subject to U.S. federal income tax on any amounts payable
hereunder and if any such amounts, including amounts payable pursuant to
Paragraph 5 hereof, constitute nonqualified deferred compensation under Section
409A of the Code, those amounts shall be subject to the provisions of Section
13(g) of the Plan (as if the amounts were Awards under the Plan, to the extent
applicable).
12. Notice. Notices and communications under this Award Agreement must be in
writing and either personally delivered or sent by registered or certified mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Invesco Ltd., Manager, Executive Compensation, 1555 Peachtree
Street, NE, Atlanta, Georgia 30309, or to any other address designated by the
Company in a written notice to you. Notices to you will be directed to your
address then currently on file with the Company, or to any other address given
by you in a written notice to the Company.


13. Repatriation; Compliance with Laws. As a condition to the grant of these
RSUs, you agree to repatriate all amounts attributable to the RSUs in accordance
with local foreign exchange rules and regulations in your country of residence
(and country of employment, if different). In addition, you also agree to take
any and all actions, and consent to any and all actions taken by the Company,
the Employer and the Company’s local Subsidiaries, as may be required to allow
the Company, the Employer and the Company’s local Subsidiaries to comply with
local laws, rules and regulations in your country of residence (and country of
employment, if different). Finally, you agree to take any and all actions as may
be required to comply with your personal legal and tax obligations under local
laws, rules and regulations in your country of residence (and country of
employment, if different).


14. Discretionary Nature of Plan; No Vested Rights. You acknowledge and agree
that the Plan is discretionary in nature and limited in duration, and may be
amended, cancelled or terminated by the Company, in its sole discretion, at any
time as provided under the Plan. The grant of the RSUs under the Plan is a
one-time benefit and does not create any contractual or other right to receive
RSUs or other awards or benefits in lieu of RSUs in the future. Future awards,
if any, will be at the sole discretion of the Committee, including, but not
limited to, the form and timing of an award, the number of Shares subject to an
award and the vesting provisions.


15. Termination Indemnities. The value of the RSUs is an extraordinary item of
compensation outside the scope of your employment contract, if any. As such, the
RSUs are not part of normal or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments to which
you may be otherwise entitled.


16. Compliance With Age Discrimination Rules. For purposes of this Award
Agreement, if you are a local national of and employed in a country that is a
member of the European Union, the grant of the RSUs and the terms and conditions
governing the RSUs are intended to comply with the age discrimination provisions
of the EU Equal Treatment Framework Directive, as implemented into local law
(the “Age Discrimination Rules”). To the extent a court or tribunal of competent
jurisdiction determines that any provision of the RSUs or this Award Agreement
or the Plan is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company shall have the power and authority to revise
or strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.


--------------------------------------------------------------------------------




17. Use of English Language. You acknowledge and agree that it is your express
intent that this Award Agreement, the Plan and all other documents, notices and
legal proceedings entered into, given or instituted with respect to the RSUs be
drawn up in English. If you have received this Award Agreement, the Plan or any
other documents related to the RSUs translated into a language other than
English, and if the meaning of the translated version is different from the
English version, the English version shall control.


18. Addendum to Award Agreement. Notwithstanding any provisions in this Award
Agreement to the contrary, the RSUs shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different), as may be set forth in an addendum to this Award Agreement
(“Addendum”). Further, if you transfer residency and/or employment to another
country as may be reflected in an Addendum to this Award Agreement, the special
terms and conditions for such country will apply to your RSUs to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan. Any applicable Addendum shall
constitute part of this Award Agreement.


19. Electronic Delivery. The Committee may, in its sole discretion, decide to
deliver any documents related to the RSUs by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


T&C – Performance with notice
Canada Tranche 4


16372979.2




















































--------------------------------------------------------------------------------


















2011 GEIP RSU Perf Agreement - Canda - Tranche 4 - 12m (Feb 2012).doc






--------------------------------------------------------------------------------


EXHIBIT 1
TO THE
INVESCO LTD. 2011 GLOBAL EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT – PERFORMANCE VESTING - CANADA


EPS Percentage    =     ( EPSreported - EPSmin)
            (EPSmax - EPSmin)


AOM Percentage =    ( AOMreported - AOMmin) 
            (AOMmax - AOMmin)


For purposes of this Exhibit 1, the terms used above shall have the following
meanings:


“EPSreported” means the adjusted diluted earnings per share of Invesco Ltd.
(“Invesco”) for the most recent fiscal year ending before the Determination
Date, as set forth in Invesco’s periodic or current reports filed with the
Securities and Exchange Commission pursuant to Sections 13 or 15(d) of the
Exchange Act of 1934 (the “SEC Reports”).


“EPSmin” means $0.75.


“EPSmax” means $1.10.


“AOMreported” means the adjusted operating margin of Invesco for the most recent
fiscal year ending before the Determination Date, as set forth in the SEC
Reports.


“AOMmin” means 22%.


“AOMmax” means 25.5%.


The terms “adjusted diluted earnings per share” and “adjusted operating margin”
as used herein shall have the meanings attributed to such terms in the SEC
Reports.


Notwithstanding the foregoing, neither the EPS Percentage nor the AOM Percentage
shall be greater than 100% or less than 0%.




--------------------------------------------------------------------------------




